Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/21/2022.
Applicant's election with traverse of claims 15-20 in the reply filed on 01/21/2022 is acknowledged.  The traversal is on the ground(s) that claims 1 and 15 recite almost identical structures.  This is not found persuasive because the claim sets of the inventions discussed in the restriction requirement set forth 11/01/2022 are in different statutory categories.  Furthermore, the structure of the apparatus may be used for a materially different process which does not require introducing specific fractions of fuels as necessary in the method this is intended use in the invention of the structure and would require a completely different search strategy. 
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: The disclosure appears to be a translation.  Specific words such as “oxidizer” is spelled “oxidiser”.  Examiner appreciated the definitions of each term however would prefer the disclosure conform with best US practice and is checked for any grammatical or typographical errors due to the translation.  
Appropriate correction is preferred.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the at least one auxiliary fuel injector configured to…” and “configured to introduce a second fraction of fuel…” to the end of the claim in claims 15 and 20 respectively.  There is no additional structure recited for carrying out the functional limitations recited in claims 15 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the present situation any structure capable of being an auxiliary fuel injector is a corresponding structure and equivalent thereof
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 15, the limitation reciting “or in the side wall not comprising burners that introduce fuel”  No such sidewall has been defined in claim 15 previously.  
Regrading claim 17, each sidewall has a series of burners and is a claimed structure for inputting fuel thus rendering claim 17 indefinite in view of the indefinite limitation of claim 15 above which would plainly oppose the indefinite limitation in claim 15 of “or in the side wall not comprising burners that introduce fuel”.
Regarding claim 18, The term “in a vicinity” in claim 18 is a relative term which renders the claim indefinite. The term “in a vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Furthermore it is unclear what “associated with the couples” is intended to mean structurally.  Are the auxiliary fuel injectors connected to these first and second ports opposite one another?  Is there an omitted electrical structure? Claim 18 is related to a structure however recites “the first or second auxiliary fuel injectors are operable when the corresponding first or second ports are located in the 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Demarest Jr. (US 4599100 A).
Regarding claim 15, Demarest Jr. discloses a cross-fired melting furnace (2) comprising:
a melting chamber (22) having a bottom (40), or tank,  and capable of receiving raw materials to be melted via inlet end near (26) and to accommodate a melted materials bath (Col 4; lines; 30-34);
a melting chamber (22) located above the melting tank (40) and comprising 
a first side wall and a second side wall opposite the first side wall (44), 
a back wall located at an upstream area of the melting tank thus adjacent inlet extension (26) in Fig 1, 
a front wall located at a downstream area of the melting tank at the exit area (46), 
and a roof (42).
Demarest Jr.  discloses multiple first ports (40) provided in the first side wall in horizontally spaced locations between the back wall and the front wall (see at least Fig 1-2), 
each of the first ports (40) associated with a corresponding first burner (51) of a series of first burners, 
multiple second ports (38) provided in the second side wall in horizontally spaced locations between the back wall and the front wall, each of the second ports located opposite a corresponding one of the first ports to define multiple couples of first and second ports (see Fig 1-2); 
at least one auxiliary fuel injector (80) arranged in the cross-fired melting furnace in the roof (at least Fig 5) or in the side wall not comprising burners that are structurally capable of introducing fuel (Col 6; lines 7-47 Note: recites introducing only fuel to combust excess oxygen, fuel injection parameters may be varied to reduce NOx emissions). Fig 5 shows multiple auxiliary fuel injectors 80.
The limitations of claim 15 regarding,
wherein the first burners are configured to introduce a first fraction X1 of fuel into the melting chamber, wherein the furnace is configured such that re-circulating combustion products flow in a substantially vertical loop above a flame;
the at least one auxiliary fuel injector configured to introduce a second fraction X2 of auxiliary fuel, with X2 + X1 being equal to 1: in a direction of the flow of the re-circulating combustion products; without additional oxidiser; into the re-circulating combustion products, the at least one auxiliary fuel injector located at a point where the second fraction X2 of auxiliary fuel will mix with the re- circulating combustion products before reaching incoming oxidiser; such that velocities of jets introducing the first fraction X1 of fuel and the second fraction X2 of auxiliary fuel are adapted so that a sum of their corresponding jet momenta is between —30% and +30% of a value corresponding to the jet momentum of the fuel when X2 equals zero; and such that energy provided by a quantity of a sum of the first fraction X1 of fuel and the second fraction X2 of auxiliary fuel is adapted to produce a given energy for melting the raw materials without over-fueling the furnace.
MPEP 2114 recites:
Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on

Specifically herein no structure has been recited that carries out these functional limitations that differentiates the structure of claim 15 from the prior art.  These functional limitations are intended use of the claimed apparatus and a manner of operating the device.  See cases below which upheld inherency regarding prior art teaching all the claimed structural limitations.  Examiner has established the prior art device would be expected to carry out the intended use.
is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected. 


Demarest Jr. discloses the auxiliary fuel burner in the roof of the melter however fails to disclose the auxiliary fuel injector in the sidewall.  It would be obvious to rearrange the auxiliary fuel import because
MPEP 2144.04 states the rearrangement of parts is prima facie obvious in view of
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.

Alternatively, one skilled in the art would be motivated to provide the auxiliary fuel in the sidewall as a structure to provide additional fuel to the exhaust and combust excess oxygen to reduce NOx emissions so long as the prevention of disrupting the oxidizing atmosphere over the glass (Col 7; lines 1-41).
Regarding claim 16,  Demarest Jr. discloses at least one auxiliary fuel injector is located in the roof at a same distance from a specified one of the first ports and a specified one of the second ports opposite to the specified first port (Fig 5).
Regarding claim 17, Demarest Jr. discloses
each of the second ports (38) is associated with a corresponding second burner of a series of second burners (51); and
the first ports (40) and the second ports(38) are  capable of being alternately operable as inlet ports and as exhaust ports (Col 4; lines 64-66).

Claim 19-20 recite no more than intended use all of the structure has been discussed in claim 15 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5217366 adding fuel to exhaust to reduce emissions, US 5569319 Adding fuel, US 5853448 ports, US 5993203 reburn US 20140011148 velocity of fuel injector
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741